Citation Nr: 1708992	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  09-25 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for pseudofolliculitis barbae (PFB).


ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1985 to February 1996.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which awarded service connection for PFB and assigned a noncompensable (zero percent) rating, effective February 2, 2008.

In a May 2009 Decision Review Officer Decision, the rating was increased to 30 percent over the entire appeal period.

In May 2015, the Veteran was scheduled for a Travel Board hearing but did not appear, did not provide a reason for his absence, and did not request a new hearing.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The appeal was previously before the Board in July 2015, when it was remanded for further evidentiary development.  

Recently, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016), that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  This stay applies to all appeals concerning disability ratings for skin disorders that are evaluated under 38 C.F.R. § 4.118 in which: (1) the claimant uses a topical corticosteroid for a service-connected skin condition; and (2) the claimant potentially would be entitled to a higher disability rating under the applicable diagnostic code(s) in 38 C.F.R. § 4.118 if topical application of a corticosteroid were considered a "systemic therapy."  In this case, the record is devoid of any evidence that the Veteran uses a topical corticosteroid to treat his pseudofolliculitis barbae.  While the Veteran reports that he uses an over-the-counter cream after he shaves for up to three weeks, he does not contend, and the record does not otherwise reflect, that the cream he uses is a topical corticosteroid.  See July 2008 VA Examination.  Therefore, the Johnson stay is inapplicable to this case. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a VA examination in April 2016 in connection with his claim.  A notice letter was sent to his last known address, but returned as undeliverable, and VA was unable to locate a current address for the Veteran.  Consequently, the AOJ cancelled the examination.  However, the AOJ has since provided the Veteran with correspondence to a new address, and that correspondence has not been returned as undeliverable.  See January 2017 notice letter.  Therefore, on remand, he should be scheduled for a new VA examination, with notice provided to his updated address.  Any outstanding VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records.

2. Then schedule the Veteran for a VA examination to determine the current severity of his PFB.  Notification of the date and time of the examination should be sent to the Veteran's most recent address, as noted in the January 2017 correspondence to the Veteran and in the Veterans Appeals Control and Locator System (VACOLS).  

The examiner should review the claims folder, to include a copy of this remand.  All indicated testing should be conducted, and all findings reported in detail.

3. After completing the above development, and any additional development that may be warranted, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and afford the Veteran an appropriate period of time for response.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




